Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
				Detailed Action
The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the “right to exclude” granted by a patent and to prevent possible harassment by multiple assignees. A nonstatutory double patenting rejection is appropriate where the conflicting claims are not identical, but at least one examined application claim is not patentably distinct from the reference claim(s) because the examined application claim is either anticipated by, or would have been obvious over, the reference claim(s). See, e.g., In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).
A timely filed terminal disclaimer in compliance with 37 CFR 1.321(c) or 1.321(d) may be used to overcome an actual or provisional rejection based on nonstatutory double patenting provided the reference application or patent either is shown to be commonly owned with the examined application, or claims an invention made as a result of activities undertaken within the scope of a joint research agreement. See MPEP § 717.02 for applications subject to examination under the first inventor to file provisions of the AIA  as explained in MPEP § 2159. See MPEP § 2146 et seq. for applications not subject to examination under the first inventor to file provisions of the AIA . A terminal disclaimer must be signed in compliance with 37 CFR 1.321(b). 
The USPTO Internet website contains terminal disclaimer forms which may be used. Please visit www.uspto.gov/patent/patents-forms. The filing date of the application in which the form is filed determines what form (e.g., PTO/SB/25, PTO/SB/26, PTO/AIA /25, or PTO/AIA /26) should be used. A web-based eTerminal Disclaimer may be filled out completely online using web-screens. An eTerminal Disclaimer that meets all requirements is auto-processed and approved immediately upon submission. For more information about eTerminal Disclaimers, refer to www.uspto.gov/patents/process/file/efs/guidance/eTD-info-I.jsp.
1.	Claim 1 is rejected on the ground of nonstatutory double patenting as being unpatentable over claim 18 of U.S. Patent No. 11,052,784. Although the claims at issue are not identical, they are not patentably distinct from each other because they recite substantially similar limitations and substitutes a thermal fuse for a solid state switch and commands the solid state switch rather than the thermal fuse. Claims 4-14 ultimately depend from claim 1 and are rejected based on their dependency.
Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


1.	Claims 9, 25 and 28 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor, or for pre-AIA  the applicant regards as the invention. The limitation “any of the foregoing” makes it unclear which function Applicant requires.
2.	Claims 10 and 21 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor, or for pre-AIA  the applicant regards as the invention. It is unclear what Applicant intends by “thermal wear current” as thermal wear can occur at many different temperatures.
3.	Claim 5 recites the limitation "the circuit" in lines 1 and 2.  There is insufficient antecedent basis for this limitation in the claim.
Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless (a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale or otherwise available to the public before the effective filing date of the claimed invention.


1.    Claims 2-3, 15, 23-24, 26-27 and 29 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Hermann et al. (US PG Pub. 2013/0179012).
[Claim 2] Regarding claim 2, Hermann discloses a controller, comprising: a current protection circuit disposed in a motive electrical power path (Hermann, paragraph [0027-30]), the current protection circuit comprising a thermal fuse (215) and a solid state switch (Hermann, paragraph [0059]) arranged in parallel; a current detection circuit (210) structured to determine a current flow through the motive electrical power path (Hermann, paragraph [0027-30]); and a fuse management circuit (225) structured to provide a solid state switch activation command in response to the current flow (Hermann, paragraph [0059] discloses current interrupt methods); wherein the solid state switch is responsive to the solid state switch activation command (Hermann, paragraph [0059] discloses current interrupt methods).
[Claim 3] Regarding claim 3, Hermann discloses a method, comprising: powering a motive electrical power path of a vehicle through a current protection circuit including a thermal fuse (215) and a solid state switch (Hermann, paragraph [0059]) arranged in parallel; detecting a current flow (210) through the motive electrical power path; transmitting the detected current flow to a power diagnostic application (Controller 250 can process the current value and determine if it is in the desired range and issue a fault if it is not); determining whether the detected current flow is indicative of a fault condition (Controller 250 can process the current value and determine if it is in the desired range and issue a fault if it is not); and in response to the detected current flow being indicative of the fault condition (Hermann, paragraph [0059] discloses current interrupt methods), actuating the solid state switch to at least one of open or close position, thereby altering the current flow through the motive electrical power path (Hermann, paragraph [0069] recites in part: ‘When contactors 220 are open and current interrupter 805 is set to open, or open with very little current, while the passive "fuse" part is closed and only opens, even when almost no current flow is expected, at currents exceeding the maximum continuous rating of battery pack.’).
 [Claim 15] Regarding claim 15, Hermann discloses the controller of claim 2, further comprising a contactor (220) coupled to the current protection circuit, wherein the contactor in an open position disconnects one of the current protection circuit (The position of “open” conventionally interrupts the current flow.  Hermann, paragraph [0027-30]).
[Claim 23] Regarding claim 23, Hermann discloses the method of claim 3, further comprising closing the solid state switch in response to the current flow (Hermann, paragraph [0069] discloses closing the fuse, similarly, the switch can be closed based on detected current).
 [Claim 24] Regarding claim 24, Hermann discloses the method of claim 23, further comprising determining that the current flow is below a current protection value for the motive electrical power path before the closing the solid state switch (Hermann, paragraph [0069] discloses closing the fuse, similarly, the switch can be closed based on detected current).
[Claim 26] Regarding claim 26, Hermann discloses method of claim 3, further comprising opening the solid state switch in response to the current flow (Hermann paragraph [0059]).
 [Claim 27] Regarding claim 27, Hermann discloses the method of claim 26, further comprising determining that the current flow is above a current protection value for the motive electrical power path before opening the solid state switch (Hermann paragraph [0059]).
[Claim 29] Regarding claim 29, Hermann discloses the method of claim 26, further comprising opening a contactor after opening the solid state switch, wherein opening the contactor disconnects one of the current protection circuit or a parallel leg of the current protection circuit comprising the solid state switch (Hermann, paragraph [0069] recites in part: ‘When contactors 220 are open and current interrupter 805 is set to open, or open with very little current, while the passive "fuse" part is closed and only opens, even when almost no current flow is expected, at currents exceeding the maximum continuous rating of battery pack.’ Hermann can be modified to operate the contactor after a switch is oepened).
Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102 of this title, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains.  Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries set forth in Graham v. John Deere Co., 383 U.S. 1, 148 USPQ 459 (1966), that are applied for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.

1.	Claims 16-20 are rejected under 35 U.S.C. 103 as being unpatentable over Hermann et al. (US PG Pub. 2013/0179012).
 [Claim 16] Regarding claim 16, Hermann discloses wherein the thermal fuse (215) comprises a current rating that is higher than a current corresponding to a maximum power throughput of the motive electrical power path (Regarding design choice as it pertains to fuse selection, see In re Leshin, 277 F.2d 197, 125 USPQ 416 (CCPA 1960).  “Selection of a known plastic to make a container of a type made of plastics prior to the invention was held to be obvious”. Here, selection of a switch or fuse with a desired current rating is an obvious selection done as a matter of design choice based on the vehicle application).
[Claim 17] Regarding claim 17, Hermann discloses wherein the thermal fuse (215) comprises a current rating that is higher than a current corresponding to a quick charging power throughput of the motive electrical power path (Regarding design choice as it pertains to fuse selection, see In re Leshin, 277 F.2d 197, 125 USPQ 416 (CCPA 1960).  “Selection of a known plastic to make a container of a type made of plastics prior to the invention was held to be obvious”. Here, selection of a switch or fuse with a desired current rating is an obvious selection done as a matter of design choice based on the vehicle application).
[Claim 18] Regarding claim 18, Hermann discloses wherein the solid state switch (220) comprises a current rating that is higher than a current corresponding to a maximum power throughput of the motive electrical power path (Regarding design choice as it pertains to fuse selection, see In re Leshin, 277 F.2d 197, 125 USPQ 416 (CCPA 1960).  “Selection of a known plastic to make a container of a type made of plastics prior to the invention was held to be obvious”. Here, selection of a switch with a desired current rating is an obvious selection done as a matter of design choice based on the vehicle application).
[Claim 19] Regarding claim 19, Hermann discloses wherein the solid state switch (220) comprises a current rating that is higher than a current corresponding to a quick charging power throughput of the motive electrical power path (Regarding design choice as it pertains to fuse selection, see In re Leshin, 277 F.2d 197, 125 USPQ 416 (CCPA 1960).  “Selection of a known plastic to make a container of a type made of plastics prior to the invention was held to be obvious”. Here, selection of a switch with a desired current rating is an obvious selection done as a matter of design choice based on the vehicle application).
[Claim 20] Regarding claim 20, Hermann discloses wherein the fuse management circuit (225) provides the solid state switch activation command as a solid state switch opening command in response to the current flow indicating a motive electrical power path protection event (Hermann, paragraph [0059]).
Allowable Subject Matter
1.	Claim 22 is objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.
Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure and can be found on the attached Notice of References Cited.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to JAMES J TRIGGS whose telephone number is (571)270-3411.  The examiner can normally be reached on 9AM-6PM PST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.  
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Paul Dickson can be reached on (571)272-7742. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/JAMES J TRIGGS/Examiner, Art Unit 3614                                                                                                                                                                                                        
/JAMES A ENGLISH/Primary Examiner, Art Unit 3614